PER CURIAM.
h This proceeding arises out of an application for reinstatement filed by petitioner, Randy J. Ungar, an attorney currently suspended from the practice of law in Louisiana.
*113UNDERLYING FACTS AND PROCEDURAL HISTORY
In In re: Ungar, 09-0573 (La.10/30/09), 25 So.3d 101, we suspended petitioner from the practice of law for three years for withholding information from his clients in an effort to hide the amount of a settlement and thereby charge an excessive fee. In May 2012, petitioner filed an application for reinstatement to the practice of law. At that time, we denied reinstatement. In re: Ungar, 13-0521 (La.4/5/13), 110 So.3d 1080.
Petitioner subsequently filed the instant application for reinstatement with the disciplinary board, alleging he has complied with the reinstatement criteria set forth in Supreme Court Rule XIX, § 24(E). The Office of Disciplinary Counsel (“ODC”) objected to the application for reinstatement. Accordingly, the matter was referred for a formal hearing before a hearing committee.
Following the hearing, the hearing committee recommended that petitioner be reinstated to the practice of law. The ODC objected to the hearing committee’s recommendation, and the matter was reviewed by the disciplinary board. A12majority of the board recommended that petitioner’s application for reinstatement be granted, with three members dissenting.
After considering the record in its entirety, we will adopt the board’s recommendation and reinstate petitioner to the practice of law. As found by the committee and the majority of the board, the record provides clear and convincing evidence of petitioner’s compliance with the reinstatement criteria. In particular, the record indicates that petitioner has acknowledged his misconduct, has taken full responsibility for the harm caused to his clients, and has expressed that he has learned from his past mistakes.
Under these circumstances, we find petitioner has shown that he possesses the requisite competence, honesty, and integrity to be reinstated to the practice of law.
DECREE
Upon review of the recommendation of the hearing committee and disciplinary board, and considering the record, it is ordered that Randy J. Ungar, Louisiana Bar Roll number 12387, be immediately reinstated to the practice of law in Louisiana. All costs of these proceedings are assessed against petitioner.
KNOLL, J., would deny reinstatement.
CRICHTON, J., additionally concurs and assigns reasons.